DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7-9, 15-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okorn("Toward Automated Modeling of Floor Plans", cited from IDS) in view of Ramani ( US 20060114252) and Amidan ("Data outlier detection using the Chebyshev theorem," 2005) .
Regarding claim 1, Okorn teaches a computer-implemented method for extracting floor plan information for a building interior from point cloud data, comprising: 
(a) obtaining point cloud data, of the building interior, comprising laser scanning points of a building( Section 1, laser scanners are placed at strategic locations throughout a facility, and a set of scans is obtained); 
(d) organizing the point cloud data into a three-dimensional structure of voxels, the three-dimensional structure consisting of an X-axis, Y-axis, and Z-axis, wherein each voxel represents a value on a regular grid in three-dimensional space(Section 1, the point clouds are aligned in a common coordinate system); 
(e) accumulating non-empty voxels along the Z-axis to generate a Z-axis histogram (Section 3.1 height histogram); 
(f) extracting level information from the Z-axis histogram, wherein peaks of the Z-axis histogram identify a location of floors and ceilings of the building interior (Figure 2); 
(g) segmenting the building interior by level and processing each level separately( Section 3.1, The floor and ceiling heights are also useful for strategically selecting which cross sections to be used in the floor histogram); 
(h) for each level: 
(1) finding one or more straight walls by examining, for each non- empty voxel, neighboring voxels, and retaining voxels that form a vertical plane (Section 3.3, Walls are detected in the ground plane histogram); 
(2) projecting remaining voxels onto an 2D XY plane (Section 3.2, The 3D point measurements are projected onto the x-y plane); 
(3) accumulating non-empty voxels in each row of the 2D XY plane to form a Y-histogram along the Y-axis ( Section 3.2, ground plane histogram is generated indirectly by first discretizing the data into a voxel space and then counting the occupied voxels above each 2D ground cell) ; 
(4) accumulating non-empty voxels in each column of the 2D XY plane to form a X-histogram along the X-axis (Section 3.2, ground plane histogram; Section 3, form a 2D density histogram); and 
(5) generating a reference grid of a floor plan based on peaks from the X-histogram and the Y-histogram (Section 3, planar segments are extracted from this density histogram to form the floor plan model; Section 3.4, detect all line segments at the same time by detecting the largest peaks in configuration space, the collection of those line segments reads on floor plan)
Okorn does not expressly teach 
(b) estimating a principal axis direction of the point cloud data; 
(c) transforming the point cloud data by adjusting the principal axis direction, wherein after transforming, the building stands upright;
However, Ramani teaches
(b) estimating a principal axis direction of the point cloud data ([0052], As the name suggests, the maximum normal distribution (i.e. the greatest of the distributions of normals to polygons of a 3D shape) is used as one of the principal axes; [0071] – [0077], principal axis); 
(c) transforming the point cloud data by adjusting the principal axis direction ([0086] a point cloud may have an arbitrary axis system that can be rotated to provide new axes using the techniques described), wherein after transforming, the building stands upright;
It would have been obvious to one of ordinary still in the art to  establish the principal axis in point cloud in Okorn after step (a)  following the teaching of Ramani and further rotate the point cloud such that the point cloud is in certain desired direction( up right for example) as taught by Ramani, and then continue further analysis of step (d)(-(h) of Okorn on the point cloud with the established axis by Ramani;  since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of claimed invention would have recognized that the results of the combination were predictable.

Okorn in view of Ramani does not expressly teach wherein a point xi in the Z-axis histogram is identified as a peak if: 
i) xi is greater than or equal to the mean m of neighboring points around xi; 
ii) an absolute value of x, minus m is greater than or equal to the standard deviation s of the neighboring points around the peak x, multiplied by a value h predefined by the user; 
iii) s is greater than or equal to a standard deviation threshold τs; and 
iv) x, is greater than or equal to an area threshold a; 
However, Amidan teaches 
i) xi is greater than or equal to the mean m of neighboring points around xi (ODV(L) in Figure 3 and figure 5);
ii) an absolute value of x, minus m is greater than or equal to the standard deviation s of the neighboring points around the peak x (equation (1) and equation (2)), multiplied by a value h predefined by the user( k in equation (1) and equation (2)); 
iii) s is greater than or equal to a standard deviation threshold τs (Page 2, right column, Chebyshev's inequality gives a lower bound for the percentage of data that is within a certain number of standard deviations from the mean, not dependent upon any knowing how the data is distributed); 
iv) x, is greater than or equal to an area threshold a (equation (6b) and (7b));

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Okorn in view of Ramani and Amidan, by calculating the probability bounds via the method in Amidan on the Z histogram in Okorn in view of Ramani, with motivation to “to form a data-driven outlier detection method that is not dependent upon knowing the distribution of the data. It also does not rely on domain knowledge to determine outliers” (Amidan, 4. CONCLUSIONS)
Regarding claim 7, Okorn in view of Ramani and Amidan teaches he computer-implemented method of claim 1 wherein: 
the X-axis histogram comprises voxels along the X-axis that contain at least one laser scanning point and the Y-axis histogram comprises voxels along the Y-axis that contain at least one laser scanning point (Okorn, Section 3.2, The 3D point measurements are projected onto the x-y plane … the ground plane histogram is generated); and 
a peak in the X-axis histogram or Y-axis histogram identifies a rough wall location on the reference grid (Okorn, Figure 3; Section 3.3, Walls are detected in the ground plane histogram).
Regarding claim 8, Okorn in view of Ramani and Amidan teaches the computer-implemented method of claim 1 further comprising refining the extracted reference grid information by line sweeping (Okorn, Section 3.3, incrementally detect lines by first finding the strongest peak, estimating the corresponding line segment, and then removing the underlying data)
Claims 9, 15, 16 recite the system for the method of 1, 7, 8. Since Okorn also teaches a system (Section 4, computer vision), claims 9, 15, 16 are also rejected.

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okorn in view of Ramani and Amidan, further in view of Adán (“Automatic method for building indoor boundary models from dense point clouds collected by laser scanners”, 2012)
Regarding claim 3, Okorn in view of Ramani and Amidan teaches the computer-implemented method of claim 1.
Okorn in view of Ramani does not expressly teach further comprising refining the extracted level information by plane sweeping to detect a density variation inside of a voxel dimension range.
However, Adán teaches refining the extracted level information by plane sweeping to detect a density variation inside of a voxel dimension range (Page 16102, Section 2.1, determining the minimum voxel size, characterized by the parameter ε, and the first coordinate of the voxel plane νz which contains the maximum number of the points belonging to a wall; Page 1603 the algorithm is separately applied for ceiling and floor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Okorn in view of Ramani and Amidan with that of Adán, by calculating the minimum voxel size via the method in Adán on the set of voxels determined to be floor or ceiling in Okorn in view of Ramani and Amidan.
One of ordinary skill would have been motivated for such combination in order “to adjust more precisely and at the same time, the ceiling, floor and walls of rectangular rooms into the voxel planes” (Adán, page 16102, section 2.1)
Claim 11 recites the system for the method of claim 3. Since Okorn also teaches a system (Section 4, computer vision), claim 11 is also rejected.

Claims 4-5 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okorn in view of Ramani and Amidan, further in view of Schnabel (“Efficient RANSAC for Point-Cloud Shape Detection”, cited from IDS).
Regarding claim 4, Okorn in view of Ramani and Amidan teaches the computer-implemented method of claim 1. 
Okorn in view of Ramani and Amidan does not expressly teach for each level, removing points representing horizontal objects by removing points that cover an area greater than a region threshold.
However, Schnabel teaches removing points representing horizontal objects by removing points that cover an area greater than a region threshold (Section 3, the corresponding points Pm are removed from P and the candidates Cm generated with points in Pm are deleted from C. The algorithm terminates as soon as P(τ,|C|) for a user defined minimal shape size τ is large enough; Algorithm 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Okorn in view of Ramani and Amidan with that of Schnabel, by removing voxels in Okorn in view of Ramani with the following the method of Schnabel, with the motivation to “detects planes …even under adverse conditions such as heavy noise” (Schnabel, Section. 1)

Regarding claim 5, Okorn in view of Ramani , Amidan and Schnabel teaches the computer-implemented method of claim 4, further comprising: re-computing the Z-axis histogram after the points representing horizontal objects have been removed ( Schnabel, P ← P \Pm {remove points} in Algorithm 1, P is probability, reads on histogram) ; and
 filtering out points corresponding to histogram values in the Z-axis histogram above a maximum value (Schnabel, m ← bestCandidate(C) {see sec. 4.4} in Algorithm 1).

Claims 12-13 recite the system for the method of claim 4-5. Since Okorn also teaches a system (Section 4, computer vision), claims 12-14 are also rejected.

Allowable Subject Matter
Claims 17-20 are allowed.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712.  The examiner can normally be reached on 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2663                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661